Citation Nr: 0522103	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  04-18 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971.  He was awarded the Vietnam Campaign Medal, the Vietnam 
Service Medal, the Bronze Star Medal, and the Army 
Commendation Medal.  He served in Vietnam from September 1970 
to June 1971 in an artillery unit as a clerk typist.  

This matter comes before the Board of Veterans' Appeals 
(Board) as on appeal from an August 2003 rating decision of 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Jackson, Mississippi, that denied service 
connection for post-traumatic stress disorder (PTSD).  

The record shows that the appellant requested a hearing 
before a Jackson, Mississippi Decision Review Officer on his 
April 2004 VA Form 9 for which he was scheduled on July 22, 
2004.  He was notified of the time and location of the 
hearing via letter in June 2004.  The appellant failed to 
appear for his scheduled hearing, and there is no record that 
a request for another hearing was ever made.  Accordingly, 
the Board will proceed without further delay.


FINDINGS OF FACT

1.  The veteran did not engage in direct combat with the 
enemy during his military service.

2.  The veteran has not alleged any specific stressor and has 
not responded to requests for information regarding his 
stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The veteran asserts that his PTSD is related to his service 
in Vietnam, while he had the "altered MOS" of artillery 
gunner.  See VA Form 21-4138 received by the VA in June 2003.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the evidence relates the 
current condition to the period of service.  See 38 C.F.R. 
§ 3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.

Applicable regulatory criteria provide that service 
connection for PTSD requires medical evidence of a PTSD 
diagnosis which conforms to the Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed., 1994 (DSM-IV), see 
38 C.F.R. § 4.125(a) (2004), a medical link between current 
symptoms and in-service stressor(s) and credible supporting 
evidence that the claimed in-service stressor(s) occurred.  
38 C.F.R. § 3.304(f) (2004); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has made it clear that, where a claimed stressor is alleged 
to have occurred during combat, VA must make a specific 
finding as to whether or not the claimant was involved in 
combat.  Gaines v. West, 11 Vet. App. 353, 359 (1998).  
Service records or "other supportive evidence" may 
establish combat status.  See West v. Brown, 7 Vet. App. 70, 
76 (1994).  VA is not required to accept a claimant's 
assertions that he/she was engaged in combat but, in arriving 
at its findings of fact, the credibility of the testimony and 
statements of record must be addressed.  Cohen, 10 Vet. App. 
at 145-46.

VA has made substantive revisions to 38 C.F.R. § 3.304(f), 
which is the regulatory provision governing the type(s) of 
evidence required to establish service connection for PTSD.  
See 64 Fed. Reg. 32807-32808 (June 18, 1999).  In pertinent 
part, this provision holds that a claimant's testimony alone 
may establish the occurrence of the claimed in-service 
stressor if consistent with the circumstances, conditions, or 
hardships of his/her service.  However, this provision is 
only applicable once a claimant has established that he/she 
engaged in combat with the enemy.  The previous version of 
38 C.F.R. § 3.304(f) was less favorable to a claimant as it 
required verification by service department evidence or an 
award such as the Purple Heart, Combat Infantryman Badge or 
similar combat citation.  38 C.F.R. § 3.304(f) (1998).

VA's General Counsel has held that "the ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination as to whether evidence establishes that a 
veteran engaged in combat with the enemy must be resolved on 
a case-by-case basis with evaluation of all pertinent 
evidence and assessment of the credibility, probative value, 
and relative weight of the evidence.  VAOPGCPREC 12-99 (Oct. 
18, 1999).

"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources, to include 
lay testimony.  Gaines, 11 Vet. App. at 353; Moreau v. Brown, 
9 Vet. App. 389 (1996).  For instance, independent evidence 
such as radio logs and morning reports which establish the 
occurrence of a stressful event and implies a claimant's 
personal exposure is sufficient to constitute credible 
supporting evidence.  Suozzi v. Brown, 10 Vet. App. 307 
(1997).  However, the regulatory requirement for "credible 
supporting evidence" means that a claimant's testimony, or 
the medical opinion based upon post-service examination, 
alone cannot, as a matter of law, establish the occurrence of 
a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); Moreau, 9 Vet. App. at 396.  Examples of "other 
supportive evidence" includes, but is not limited to, 
incidents of a plane crash, ship sinking, explosion, rape or 
assault, or duty in a burn ward or graves registration unit.  
See Veterans Benefits Administration (VBA) Adjudication 
Procedure Manual M21-1 (M21-1), Part VI.

The veteran bears the burden of presenting and supporting a 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

The Board has reviewed all the evidence in the appellant's 
claims folder, which includes, but is not limited to:  prior 
rating decisions; the appellant's contentions; the 
appellant's service medical records; the appellant's 
personnel records; and numerous VA progress notes.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the appellant 
or on his behalf.  Rather, the Board's analysis below will 
focus specifically on what the evidence shows, or fails to 
show, on the veteran's claim for service connection for PTSD.

The veteran's service medical records include no complaint, 
diagnosis, or treatment of PTSD or any other psychological 
disorder.

The veteran's post-service medical records include numerous 
VA progress notes, none of which directly concern a 
psychiatric disorder.  A July 2003 progress note, however, 
does show that the veteran complained of PTSD, and that the 
examiner gave him an assessment of "Depression vs PTSD."  
The veteran also claimed that he had a VA PTSD evaluation 
done on September 12, 1994 at the Memphis VA Medical Center.  
Those records were requested and no such evaluation was 
found.  

The veteran has presented a diagnosis of PTSD which, for the 
purposes of this appeal, the Board presumes, without 
deciding, to conform to DSM-IV requirements.  See 38 C.F.R. 
§§ 3.304(f); 4.125(a) (2004); See also VA progress note from 
Dr. Menon from July 2003.  However, the Board must assess the 
credibility of all the evidence, including the medical 
evidence.  "Just because a physician or other health 
professional accepted the appellant's description of his 
[military] experiences as credible and diagnosed appellant as 
suffering from PTSD does not mean the [Board is] required to 
grant service connection for PTSD."  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).

The issue presented in this case concerns whether the veteran 
was actually exposed to any stressors supporting his PTSD 
diagnosis.  In this instance, the veteran's discharge form 
(DD 214) does not show that he received an award that would 
establish his involvement in combat.  The Board notes that 
the veteran received a Bronze Star Medal and an Army 
Commendation Medal.  These medals do not establish combat 
involvement unless accompanied by a "V" device.  The 
veteran's service personnel records also do not show that he 
engaged in combat.  The Board therefore finds that the 
veteran did not engage in combat with the enemy.  It is 
further noted that the veteran has not specified any combat 
involvement.

The Board must now look to whether there is any "Credible 
supporting evidence" of a stressor in the service records or 
other sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  
However, the regulatory requirement for "credible supporting 
evidence" means that "the appellant's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

Initially, the Board notes that the veteran has not alleged 
any specific stressors.  The Board has received copies of the 
veteran's service personnel records, which show that the 
veteran served in the Republic of Vietnam; however, his 
duties were listed as a clerk-typist.  They show no evidence 
of stressors or duty consistent with exposure to stressors.  
There are no "buddy statements" associated with the claims 
file that show the veteran was exposed to stressors.  

The only reference to a possible stressor comes in a 
Statement in Support of Claim dated in June 2003 in which the 
veteran asserts that he had the "altered MOS" of artillery 
gunner.  It is worth noting that a VA Clinical Psychiatrist 
sent the veteran a letter in August 1994 asking him to fill 
out questionnaire relating to his PTSD stressors.  There is 
no evidence the veteran ever completed this questionnaire.  
Also, in a letter dated in September 2003, the veteran was 
asked to provide complete information concerning his 
stressful experiences in service, including approximate 
dates, places, names of witnesses, his unit of assignment, 
and a detailed description of events.  A PTSD questionnaire 
was attached to the letter.  The veteran never responded to 
this second letter.  

The Court has held that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

The Board finds that the veteran has not alleged any specific 
stressor and has not responded to the RO's request that he 
provide a list of stressors.  The Board must therefore find 
that PTSD is not shown to have its origins in his military 
service and his claim must be denied.

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in July 
2003 and another letter sent in September 2003 regarding his 
stressors.  Since the letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

With respect to element (4), the Board notes that the RO's 
July 2003 letter contained a specific requests that the 
veteran send any evidence of service in the Republic of 
Vietnam and any medical reports he has.  In addition, he was 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) by 
way of a March 2004 statement of the case (SOC).

The Board notes that veteran has not been afforded a VA 
examination and an etiological opinion has not been obtained 
regarding his claimed PTSD.  However, the Board finds that 
the evidence, discussed infra, which indicates that the 
veteran was not exposed to combat or non-combat stressors 
while in service warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claim.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 
3.159 (c)(4) (2004); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).  

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of this duty could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Service connection for post-traumatic stress disorder (PTSD) 
is denied.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


